DETAILED ACTION
This Allowance is in response to the above identified patent application filed on September 10, 2021.  Claims 1 – 16 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or show in combination all the features of applicant’s invention:
With respects to Claim 1, a novel carrier assembly, amongst other structures, a harness and a front bullet- proof chest plate; the harness comprising: 
a back support; fastener means for fastening a payload to the harness; a first strap having a first end connected to the back support, and a second end provided with a first element of a first quick connector; a second strap having a first end connected to the back support, and a second end provided with a first element of a second quick connector; a third strap having a first end connected to the back support, and a second end provided with a second element of the first quick connector; and a fourth strap having a first end connected to the back support, and a second end provided with a second element of the second quick connector; the front bullet-proof chest plate comprising: a third quick connector element arranged to cooperate with the first element a fourth quick connector element arranged to cooperate with the second element of the first quick connector; a fifth quick connector element arranged to cooperate with the first element of the second quick connector; and a sixth quick connector element arranged to cooperate with the second element of the second quick connector; the carrier assembly including a fifth strap extending between the first strap and the third strap and/or between the second strap and the fourth strap.

The prior art of record shows similar examples of elements disclosed in applicant’s invention; however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time the invention to combine or modify the prior art in order to arrive at applicant’s invention.

(U.S. Patent Number 10,231,533 B2) to Vaughan et al., discloses the carrier assembly (See Figure 3) comprising the harness (i.e. Shoulder Straps in Figure 3) and the front bullet-proof chest plate (4); wherein the front bullet-proof chest plate (4) comprises quick connector element (i.e. Adjacent (26 & 48) in Figures 3 & 4) (See Figures 1 & 2).
However, Vaughan et al., does not explicitly disclose a back support; fastener means for fastening a payload to the harness; a first strap having a first end connected to the back support, and a second end provided with a first element of a first quick connector; a second strap having a first end connected to the back support, and a second end provided with a first element of a second quick connector; a third strap having a first end connected to the back support, and a second end provided with a second element of the first quick connector; and a fourth strap having a first end connected to the back support, and a second end provided with a second element of the second quick connector; and 
a fourth quick connector element arranged to cooperate with the second element of the first quick connector; a fifth quick connector element arranged to cooperate with the first element of the second quick connector; and a sixth quick connector element arranged to cooperate with the second element of the second quick connector; the carrier assembly including a fifth strap extending between the first strap and the third strap and/or between the second strap and the fourth strap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734